IN THE COURT OF APPEALS OF NORTH CAROLINA

                                 No. COA16-1319

                                Filed: 18 July 2017

Wilkes County, No. 14 JT 91

IN THE MATTER OF: D.E.M.


        Appeal by Respondent-Mother from order and amended order entered 29

September 2016 and 10 October 2016 by Judge David V. Byrd in District Court,

Wilkes County. Heard in the Court of Appeals 29 June 2017.


        Robert W. Ewing for Respondent-Appellant Mother.

        Vannoy, Colvard, Triplett & Vannoy, P.L.L.C., by Daniel S. Johnson, for
        Petitioners-Appellees.


        McGEE, Chief Judge.


                                  I. Background

        Respondent-Mother (“Mother”) appeals from order and amended order

terminating her parental rights as to the minor child, D.E.M., born in November

2011. We note the orders also terminated the parental rights of D.E.M.’s father

(“Father”), who has not pursued an appeal. We affirm.

        Petitioners are D.E.M.’s paternal grandparents. They were awarded primary

legal and physical custody of D.E.M. in a civil custody order entered 14 November

2013.    See In re D.E.M., __ N.C. App. __, 782 S.E.2d 926, 2016 (unpublished).
                                          IN RE: D.E.M.

                                        Opinion of the Court



Although the custody order granted Mother and Father visitation with D.E.M.,

neither parent exercised their right to visitation after December 2013.

       Petitioners filed a petition to terminate the parental rights of Mother and

Father on 29 May 2014. Id. at ___, 782 S.E.2d at 926. After a hearing, the trial court

concluded that Mother and Father had willfully abandoned D.E.M., see N.C. Gen.

Stat. § 7B-1111(a)(7) (2015), and terminated their parental rights by order entered 4

March 2015. D.E.M., ___ N.C. App. at ___, 782 S.E.2d at 926.

       Mother appealed. In an opinion filed 1 March 2016, this Court vacated the

termination order on the ground that Petitioners lacked standing to bring an action

for termination of parental rights under N.C. Gen. Stat. § 7B-1103(a) (2015). D.E.M.,

___ N.C. App. at ___, 782 S.E.2d at 926.

       Petitioners filed a new petition to terminate Mother’s and Father’s parental

rights to D.E.M. on 8 March 2016. With regard to standing, the petition alleged that

D.E.M. “has been in the sole custody of the Petitioners pursuant to an Order entered

on November 14, 2013 in Wilkes County File No. 13 CVD 625.”1 Petitioners asserted

three statutory grounds for termination of Mother’s and Father’s parental rights: (1)

willful failure to pay for D.E.M.’s care, support, and education under N.C. Gen. Stat.




       1  Although the petition mistakenly asserted standing under “N.C.G.S. § 7B-1103(a)(6),” we
note that the statute confers standing upon “[a]ny person with whom the juvenile has resided for a
continuous period of two years or more next preceding the filing of the petition or motion.” N.C. Gen.
Stat. § 7B-1103 (2015). The termination order cites to the correct statutory provision establishing
Petitioners’ standing.

                                                -2-
                                        IN RE: D.E.M.

                                      Opinion of the Court



§ 7B-1111(a)(4); (2) dependency under N.C. Gen. Stat. § 7B-1111(a)(6); and (3) willful

abandonment under N.C. Gen. Stat. § 7B-1111(a)(7).

       The trial court held a hearing regarding the petition on 13 September 2016,

receiving testimony from Petitioners and Mother and a written report from D.E.M.’s

Guardian ad Litem (“GAL”). In its order terminating the parental rights of Mother

and Father,2 the court adjudicated grounds for termination based on Mother’s and

Father’s non-payment of support under N.C. Gen. Stat. § 7B-1111(a)(4) and willful

abandonment of D.E.M. under N.C. Gen. Stat. § 7B-1111(a)(7). After considering the

dispositional factors in N.C. Gen. Stat. § 7B-1110(a) and the recommendation of the

GAL, the court further determined it was in D.E.M.’s best interest to terminate

Mother’s and Father’s parental rights. Mother appeals. Father is not a party to this

appeal.

                                   II. Standard of Review

       The standard of review from an order terminating parental rights is well-

established:

               Termination of parental rights proceedings are conducted
               in two stages: adjudication and disposition. “In the
               adjudication stage, the trial court must determine whether
               there exists one or more grounds for termination of

       2 The record on appeal contains both the “Order Terminating Parental Rights” entered on 29
September 2016 and the “Amended Order Terminating Parental Rights” entered on 10 October 2016.
Although Mother’s notice of appeal is timely as to both orders, we deem the amended order to
supersede the original. Accordingly, we confine our review to the “Amended Order Terminating
Parental Rights” entered on 10 October 2016.


                                              -3-
                                    IN RE: D.E.M.

                                   Opinion of the Court



             parental rights under N.C. Gen. Stat. § 7B–1111(a).” This
             Court reviews a trial court’s conclusion that grounds exist
             to terminate parental rights to determine whether clear,
             cogent, and convincing evidence exists to support the
             court’s findings of fact, and whether the findings of fact
             support the court’s conclusions of law. “If the trial court’s
             findings of fact are supported by ample, competent
             evidence, they are binding on appeal, even though there
             may be evidence to the contrary.” However, “[t]he trial
             court’s conclusions of law are fully reviewable de novo by
             the appellate court.” “It is the duty of the trial judge to
             consider and weigh all of the competent evidence, and to
             determine the credibility of the witnesses and the weight
             to be given their testimony.”

In re C.J.H., 240 N.C. App. 489, 497–98, 772 S.E.2d 82, 88–89 (2015) (citations

omitted).

             The trial court examined respondent’s history of sporadic
             contact with the juvenile in evaluating whether his 2014
             requests for visitation were made in good faith. Although
             the trial court must examine the relevant six-month period
             in determining whether respondent abandoned the
             juvenile, the trial court may consider respondent’s conduct
             outside this window in evaluating respondent’s credibility
             and intentions. See . . . Gerhauser v. Van Bourgondien, 238
N.C. App. 275, 291, 767 S.E.2d 378, 389 (2014) (considering
             a party’s conduct after determinative date established
             . . . in order to assess “the party’s credibility and
             intentions”). In light of the trial court’s findings on
             respondent’s history of sporadic contact with the juvenile,
             we hold that clear, cogent, and convincing evidence
             supports the trial court’s sub-conclusions . . . that
             respondent failed to make a good faith effort to visit [the
             child].

Id. at 503, 772 S.E.2d at 91 (citations omitted).

                If the trial court determines that at least one ground for


                                          -4-
                                    IN RE: D.E.M.

                                  Opinion of the Court



                termination exists, it then proceeds to the disposition
                stage where it must determine whether terminating the
                rights of the parent is in the best interest of the child,
                in accordance with N.C. Gen. Stat. § 7B–1110(a). The
                trial court’s determination of the child’s best interests
                is reviewed only for an abuse of discretion. Abuse of
                discretion results where the court’s ruling is manifestly
                unsupported by reason or is so arbitrary that it could
                not have been the result of a reasoned decision.

In re S.Z.H., __ N.C. App. __, __, 785 S.E.2d 341, 345 (2016) (citation omitted).

Uncontested findings of fact are deemed to be supported by the evidence and are

binding on appeal. In re H.S.F., 182 N.C. App. 739, 742, 645 S.E.2d 383, 384 (2007).

                                  III. Adjudication

      Mother argues the trial court erred in adjudicating the existence of grounds to

terminate her parental rights under N.C. Gen. Stat. § 7B-1111(a)(7). We disagree.

      Mother challenges the trial court’s conclusion that she willfully abandoned

D.E.M. pursuant to N.C. Gen. Stat. § 7B-1111(a)(7). Under this provision, the trial

court may terminate parental rights if “[t]he parent has willfully abandoned the

juvenile for at least six consecutive months immediately preceding the filing of the

petition or motion [to terminate.]” N.C. Gen. Stat. § 7B-1111(a)(7) (2015). Petitioners

filed their petition to terminate Mother’s and Father’s parental rights on 8 March

2016. Therefore, in reviewing the court’s adjudication, we must primarily consider

Mother’s conduct during the period from 8 September 2015 to 8 March 2016.

“Although the trial court must examine the relevant six-month period in determining



                                         -5-
                                    IN RE: D.E.M.

                                  Opinion of the Court



whether respondent abandoned the juvenile, the trial court may consider

respondent’s conduct outside this window in evaluating respondent’s credibility and

intentions.” C.J.H., 240 N.C. App. at 503, 772 S.E.2d at 91.

      “‘Abandonment implies conduct on the part of the parent which manifests a

willful determination to forego all parental duties and relinquish all parental claims

to the child.’” In re Young, 346 N.C. 244, 251, 485 S.E.2d 612, 617 (1997) (citation

omitted). “‘Whether a biological parent has a willful intent to abandon his child is a

question of fact to be determined from the evidence.’” In re S.Z.H., __ N.C. App. at

__, 785 S.E.2d at 347 (citation omitted). However,

             [a] judicial determination that a parent willfully
             abandoned her child, particularly when we are considering
             a relatively short six month period, needs to show more
             than a failure of the parent to live up to her obligations as
             a parent in an appropriate fashion; the findings must
             clearly show that the parent’s actions are wholly
             inconsistent with a desire to maintain custody of the child.

Id. (citation omitted).

      In support of its adjudication under N.C. Gen. Stat. § 7B-1111(a)(7), the trial

court made the following uncontested findings of fact:

                   4. In May 2013, [Mother and Father] were involved
             in a domestic violence incident. . . . [They] voluntarily
             placed the [D.E.M.] in the physical custody of [] Petitioners.
             [D.E.M.] has been in the exclusive custody of [] Petitioners
             since May 2013.

                   5. [Mother] sent a text to [] Petitioners on May 31,
             2013 that indicated that she was going to harm herself. As


                                         -6-
                       IN RE: D.E.M.

                     Opinion of the Court



a result of [Mother’s] text, substance abuse on the part of
both [Mother and Father], and the unstable relationship
between [Mother and Father], [] Petitioners filed a custody
action and obtained a temporary custody order for
[D.E.M.].

       6. Following a hearing on November 14, 2013, the
Court granted [] Petitioners full legal and physical custody
of [D.E.M.].

       7. Prior to entry of the November 2013 Order, the
Court had granted [Mother and Father] supervised
visitation.   Neither parent exercised any supervised
visitation with [D.E.M.] from June 2013 through November
2013. . . . .

       8. The November 2013 Order also granted [Mother
and Father] visitation with [D.E.M.]. The visits were to be
supervised by [] Petitioners for an initial sixty-day period.
Thereafter the visits were to transition to unsupervised
visitation.

      9. [Mother] had one visit with [D.E.M.] on December
22, 2013. [She] did not feel comfortable with [] Petitioners’
supervision and she did not pursue any further visits.
Neither [Mother nor Father] exercised any visitation
whatsoever with [D.E.M.] after December 2013, even
though the visitation schedule was to transition to
unsupervised visits within a reasonable period of time.

       10. Neither [Mother nor Father] has ever paid child
support for the benefit of [D.E.M.] or offered any type of
support for his case. [Mother and Father] did send
Christmas gifts to [D.E.M.] in 2014. Both [Mother and
Father] have been gainfully employed and have had the
ability to provide support for the benefit of [D.E.M.].

      11.    A prior termination of parental rights
proceeding was filed against [Mother and Father] in 2014.
The decision in the prior proceeding was vacated by the


                            -7-
                                      IN RE: D.E.M.

                                   Opinion of the Court



             North Carolina Court of Appeals on March 1, 2016 . . . .
             During the entire time that the prior action was pending,
             [Mother and Father] did not pursue any attempts to contact
             [D.E.M.].

                    12. [] Mother saw [D.E.M.] and Petitioner
             [grandfather] at a grocery store in May 2015 and spoke to
             the child. It did not appear that [D.E.M.] knew her.

                    13. The Court previously found [Mother’s] excuses
             for not attempting to visit with [D.E.M.] unpersuasive.
             [Her] reasons for not attempting to visit with [D.E.M.] are
             even less persuasive now given the passage of time.

      The trial court also “found:”

                    15. [Mother’s and Father’s] conduct with respect to
             the minor child evinces a settled purpose to forego their
             parental duties. They have failed and refused to perform
             the natural and legal obligations of parental care and
             support and as such they have abandoned the minor child
             since he has been in Petitioners’ care, custody and control.

      Mother argues that Finding 15 is actually a conclusion of law, and also argues

that even if it is considered to be a finding of fact, it is not supported by the record

evidence. The trial court concluded that Petitioners had shown “by clear, cogent, and

convincing evidence” that Mother and Father “have willfully abandoned” D.E.M.

under N.C. Gen. Stat. § 7B-1111(a)(7).

      Mother argues she cannot be deemed to have willfully abandoned D.E.M.

during the six-month period from 8 September 2015 to 8 March 2016 because, until




                                          -8-
                                            IN RE: D.E.M.

                                          Opinion of the Court



this Court vacated the order in its opinion filed in In re D.E.M. on 1 March 2016,3 she

was bound by the trial court’s prior order terminating her parental rights. Mother

notes that “the trial court did not grant [her] visitation during the pendency of the

initial appeal in this case” or stay the termination order pending her appeal, as

authorized by N.C. Gen. Stat. § 7B-1003. Mother contends that “[w]ithout an order

from the trial court granting visitation pursuant to [N.C. Gen. Stat.] § 7B-1003 or an

entry of a stay by the Courts, [her] failure to contact D.E.M. was not willful.”

         We find Mother’s argument without merit. The evidence and the trial court’s

findings show that Mother made no effort to contact D.E.M. and paid nothing toward

his support during the six months at issue in N.C.G.S. § 7B-1111(a)(7). While it is

correct that the prior order terminating her parental rights remained in effect during

this period, there is no evidence that Mother sought to stay the order while her appeal

was pending pursuant to N.C.G.S. § 7B-1003(a), or otherwise requested visitation

with D.E.M. from the trial court or Petitioners. See N.C. Gen. Stat. § 7B-1003(b)

(2015). To the contrary, the evidence shows Mother made no attempt to have any

form of contact with D.E.M. While Mother now suggests she “was prohibited from

contacting and visiting D.E.M.,” no such prohibition was imposed. (Emphasis added).

Although Mother’s options were limited after she was divested of her parental rights,

she was not absolved of the requirement that she take whatever measures possible


         3   Our mandate to the trial court in In re D.E.M. issued 21 March 2016. See N.C. R. App. P.
32(b).

                                                  -9-
                                     IN RE: D.E.M.

                                    Opinion of the Court



to show an interest in D.E.M. Regarding an incarcerated father, this Court had held:

“Although his options for showing affection are greatly limited, the respondent will

not be excused from showing interest in the child’s welfare by whatever means

available. The sacrifices which parenthood often requires are not forfeited when the

parent is in custody.” Whittington v. Hendren (In re Hendren), 156 N.C. App. 364,

368, 576 S.E.2d 372, 376 (2003). Similarly, in the present case, Mother had limited

options to interact with D.E.M., yet she still failed to show that she even attempted

to exercise any of the options available to her. Mother was not under any type of

order restraining her from attempting to contact Petitioners about D.E.M., or sending

gifts or letters to D.E.M. through Petitioners. Just as in Hendren, Mother’s failure to

even attempt to show affection for her child through her limited options was evidence

that the child had been abandoned. Hendren, 156 N.C. App. at 369, 576 S.E.2d at

376-77.

      In addition, “[a]lthough the trial court must examine the relevant six-month

period in determining whether respondent abandoned the juvenile, the trial court

may consider respondent’s conduct outside this window in evaluating respondent’s

credibility and intentions.” In re C.J.H., 240 N.C. App. at 503, 772 S.E.2d at 91

(citation omitted) (emphasis added). Mother has demonstrated almost no interest in

D.E.M. since losing custody of him. This Court detailed Mother’s lack of interest in

its prior opinion in this matter:



                                           - 10 -
                                   IN RE: D.E.M.

                                 Opinion of the Court



            On 11 December 2013, following a hearing on the merits on
            14 November 2013, the district court issued an order
            awarding petitioners primary legal and physical custody of
            [D.E.M.] As part of the court’s custody order, [Mother] was
            granted the following visitation rights: “For the first sixty
            (60) days from the date of this hearing, [Mother] may have
            supervised visitation at [Petitioners’] home every other
            Sunday afternoon from 1:30 PM until 4:30 PM. If these
            visits go well and provided that there are no problems then
            for thirty (30) days after that [Mother] shall have
            unsupervised visitation with the minor child every other
            Sunday from 1:30 PM until 6:30 PM. Following that initial
            unsupervised period, and if those visits go well and
            provided that there are no problems, [Mother] shall have
            unsupervised overnight visitation every third weekend of
            the month from Friday at 6:00 PM until Sunday at 6:00
            PM.”

            On 29 May 2014, [P]etitioners filed a petition seeking the
            termination of [Mother]’s parental rights. Petitioners
            noted that at all times since [D.E.M.] was placed in their
            custody, [Mother] . . . knew the street address and phone
            number of their residence, yet [Mother] “only had contact
            with the child one time since November 14, 2013 and less
            than a handful of times in total since May, 2013.” In
            addition, at the time the petition was filed, [P]etitioners
            had not heard from [Mother] since 22 December 2013,
            which was the only time she visited [D.E.M.] since
            [P]etitioners were awarded primary custody of him.
            [Mother has never] paid any support for [D.E.M.] or offered
            any assistance for his care.

D.E.M., ___ N.C. App. ___, 782 S.E.2d 926. At the 13 September 2016 termination

hearing, Petitioner-Grandmother testified:

            [T]hrough this whole period, from the time that we first
            went to court, [Mother and Father] have had visitations.
            When we first started going to court we communicated
            through [Petitioner’s attorney] to have visitation. At one


                                        - 11 -
                                    IN RE: D.E.M.

                                  Opinion of the Court



             point, [Mother] wanted to have visitation at playgrounds.
             We agreed. We have agreed to everything that she
             requested. But she would never contact us to set up these
             visits. We never went to any playground. Like I said, she
             did not show up to Our House [a child abuse and neglect
             prevention organization], in town. She has come to the one
             visit [on 22 December 2013].

Petitioner-Grandmother testified that Mother has never contacted her requesting to

set up visitation with D.E.M. since that single 22 December 2013 visit, and that

Mother has never tried to contact her since a Facebook message Mother sent to

Petitioner-Grandmother in February 2014. Petitioner-Grandmother testified that

other than a few gifts Mother brought on her 22 December 2013 visit, she has not

“sent any type of gifts, cards, correspondence, anything whatsoever,” to D.E.M.

Mother testified that though she has been continually employed since at least

September 2013, she has never sent any money to help support D.E.M.

      The trial court’s findings show that Mother unilaterally ceased her court-

ordered visitation with D.E.M. in December of 2013 and made no further effort to

preserve her relationship with D.E.M. Viewed against this history, the evidence of

Mother’s ongoing failure to visit, contact, or provide for D.E.M. from 8 September

2015 to 8 March 2016 allows a reasonable inference that she acted willfully. C.J.H.,

__ N.C. App. at __, 772 S.E.2d at 91; see also Searle, 82 N.C. App. at 276, 346 S.E.2d

at 514 (“Whether a biological parent has a willful intent to abandon his child is a

question of fact to be determined from the evidence.”); In re Hughes, 74 N.C. App.



                                         - 12 -
                                    IN RE: D.E.M.

                                  Opinion of the Court



751, 759, 330 S.E.2d 213, 218 (1985) (Where “different inference[s] may be drawn

from the evidence, [the trial court] alone determines which inferences to draw and

which to reject.”). Having made no gesture to assist Petitioners with the support of

D.E.M., or to provide D.E.M. with her “presence, love and care . . . by whatever means

available,” we hold that the trial court did not err in concluding that Mother

abandoned D.E.M. within the meaning of N.C.G.S. § 7B-1111(a)(7). In re R.R., 180
N.C. App. 628, 634, 638 S.E.2d 502, 506 (2006).

      In light of our holding that grounds for termination exist under N.C. Gen. Stat.

§ 7B-1111(a)(7), we need not review the remaining ground found by the trial court

under N.C.G.S. § 7B-1111(a)(4). C.J.H., 240 N.C. App. at 504, 772 S.E.2d at 92

(“Because we hold that the findings of fact support one ground for termination, we

need not review the other challenged grounds. See Humphrey, 156 N.C. App. at 540,

577 S.E.2d at 426–27.”).

                                   IV. Disposition

      Mother next claims the trial court abused its discretion in concluding that it

was in D.E.M.’s best interests to terminate her parental rights at the dispositional

stage of the proceeding. See N.C. Gen. Stat. § 7B-1110(a) (2015). She argues the

court made an erroneous assessment of D.E.M.’s best interests under N.C.G.S. § 7B-

1110(a), based on its misunderstanding of North Carolina’s adoption laws.         We

disagree.



                                         - 13 -
                                     IN RE: D.E.M.

                                   Opinion of the Court



      “Once a trial court has concluded during the adjudication phase that grounds

exist for termination of parental rights, it must decide in the disposition phase

whether termination is in the best interests of the child.” In re D.R.F., 204 N.C. App.
138, 141, 693 S.E.2d 235, 238 (2010). The trial court’s ruling on best interests will

only be overturned pursuant to a showing that it abused its discretion. S.Z.H., __

N.C. App. at __, 785 S.E.2d at 345. The trial court must consider and make findings

about the following criteria, insofar as they are relevant:

             (1)    The age of the juvenile.
             (2)    The likelihood of adoption of the juvenile.
             (3)    Whether the termination of parental rights will aid
                    in the accomplishment of the permanent plan for the
                    juvenile.
             (4)    The bond between the juvenile and the parent.
             (5)    The quality of the relationship between the juvenile
                    and the proposed adoptive parent, guardian,
                    custodian, or other permanent placement.
             (6)    Any relevant consideration.

N.C.G.S. § 7B-1110(a).

      In assessing the likelihood of D.E.M.’s adoption under N.C.G.S. § 7B-

1110(a)(2), the trial court found that “Petitioners have expressed their intentions to

adopt [D.E.M.].” While Mother does not dispute the evidentiary support for this

finding, she suggests that it “reflects [the court’s] misapprehension of law” with

regard to Petitioners’ ability to adopt D.E.M. Specifically, she asserts that Petitioners

lack standing to petition for D.E.M.’s adoption under N.C. Gen. Stat. § 48-2-301(a),

which provides as follows:


                                          - 14 -
                                    IN RE: D.E.M.

                                   Opinion of the Court



             A prospective adoptive parent may file a petition for
             adoption pursuant to Article 3 of this Chapter only if a
             minor has been placed with the prospective adoptive
             parent pursuant to Part 2 of Article 3 of this Chapter
             unless the requirement of placement is waived by the court
             for cause.

N.C. Gen. Stat. § 48-2-301(a) (2015). Mother asserts that the 14 November 2013

custody order entered in 13 CVD 625 does not constitute an adoptive placement for

purposes of Chapter 48 of our General Statutes. See N.C. Gen. Stat. § 48-1-101(13)

(2015) (defining “[p]lacement”); see also N.C. Gen. Stat. § 48-3-201(a) (2015) (defining

who may place a minor for adoption). Therefore, she contends that “termination of

[her] parental rights would make D.E.M. a legal orphan which is not in his best

interest.”

       We find Mother’s argument unpersuasive.            N.C. Gen. Stat. § 48-2-301(a)

expressly authorizes a waiver of the requirement of an adoptive placement “for

cause.” N.C.G.S. § 48-2-301(a). The North Carolina Supreme Court has recognized

a trial court’s authority to waive the N.C.G.S. § 48-2-301(a) requirement. In re

Adoption of Byrd, 354 N.C. 188, 191-92, 552 S.E.2d 142, 145 (2001) (where the trial

court waived the prospective parent placement requirement for petitioners who filed

to adopt a child the following day after the child’s birth). Thus, it cannot be said

Petitioners lack the ability to obtain standing to adopt D.E.M. Moreover, in the

present case, Petitioners are D.E.M.’s grandparents and legal custodians; they have

raised D.E.M. since he was eighteen months old; and they wish to adopt him. By all


                                          - 15 -
                                    IN RE: D.E.M.

                                  Opinion of the Court



accounts, D.E.M. is thriving in Petitioners’ home. D.E.M.’s GAL recommended the

termination of Mother’s and Father’s parental rights in order to facilitate D.E.M.’s

adoption by Petitioners. Under these circumstances, the court did not err in deeming

it likely that Petitioners will adopt D.E.M. Nor did the court abuse its discretion in

concluding that D.E.M.’s best interests would be served by terminating Mother’s

parental rights under N.C. Gen. Stat. § 7B-1110(a). Accordingly, we affirm the

termination order.

      AFFIRMED.

      Judge ARROWOOD concurs.

      Judge STROUD dissents by separate opinion.




                                         - 16 -
 No. COA16-1319 – In Re: D.E.M.


      STROUD, Judge, dissenting.


      I respectfully dissent from the majority’s opinion for two reasons. First, during

the six month time period relevant to termination based upon willful abandonment

under N.C. Gen. Stat. § 7B-1111(a)(7) (2015), Mother had no parental rights and no

visitation rights under the previous Chapter 50 custody order. Second, the trial court

erred by terminating Mother’s parental rights based upon non-payment of child

support under N.C. Gen. Stat. § 7B-1111(a)(4) (2015) because there was never any

child support order entered requiring Mother to pay child support to Petitioners.

      I.     Abandonment

      This case presents an unusual situation and appears to be a case of first

impression. As the majority states, under N.C. Gen. Stat. § 7B-1111(a)(7), the trial

court may terminate parental rights where “[t]he parent has willfully abandoned the

juvenile for at least six consecutive months immediately preceding the filing of the

petition or motion[.]” In this case, this Court filed a previous opinion on 1 March 2016

that vacated an earlier termination order due to lack of standing. In re D.E.M., __

N.C. App. __, 782 S.E.2d 926, 2016 WL 791272, 2016 N.C. App. LEXIS 229 (2016)

(unpublished). The new petition to terminate Mother’s and Father’s parental rights

in the present case was then filed on 8 March 2016. Thus, during the entire six

months next preceding the filing of the petition for termination, Mother’s parental

rights had been terminated and she had no right to visit with the child. The filing of
                                     IN RE: D.E.M.

                                   STROUD, J., dissent

the new petition, even before the prior termination order was officially vacated, set

the beginning and ending dates of the new six-month period preceding the date of

filing and also ended any practical possibility that Mother may take some legal action

in the gap between the first termination order and the filing of a new petition to assert

her visitation rights, because there was no gap.         This was a clever procedural

maneuver by Petitioners’ counsel, at a time when Mother had no legal representation.

After the new petition was filed and counsel was appointed for her, it was too late.

      Although Mother had been awarded some limited visitation rights in the prior

Chapter 50 custody proceeding, the prior termination order ended those rights. At

the hearing in September 2016, Mother described her attempts to exercise her

visitation before her rights were terminated and claimed that Petitioners always had

some sort of excuse for her not to visit. For example, they did not want her to bring

her other child to her visitation with D.E.M., although the custody order did not

include this limitation and her other child is D.E.M.’s half-brother.         Petitioner

Grandmother acknowledged that she had imposed this limitation although the order

did not require it. Mother testified that since May of 2015, she had been unable to

contact respondents. She never had a home phone number for Petitioners. Petitioner

Grandmother acknowledged that she had changed her cell phone number about a

year before the hearing, although she said that Petitioner Grandfather’s number had

not changed. But Mother testified that when she called Petitioner Grandfather’s

number in November 2015, a woman answered and told her it was not the correct


                                           2
                                    IN RE: D.E.M.

                                  STROUD, J., dissent

number. She had been blocked from contacting Petitioner Grandmother on Facebook.

Petitioners did not claim to have made any efforts to encourage Mother to have a

relationship with D.E.M. or even to let her know how the child was doing. Mother

felt that she was not welcome at Petitioners’ home, and since they lived down a mile-

long dirt road, she feared they would charge her with harassment if she tried to

approach the house. She also testified: “I’ve been threatened that I wasn’t welcome

up there. They have guns.”

      On cross-examination, Petitioners’ counsel stressed the fact that Mother had

visitation rights under the custody order and that she had not filed an action for

contempt to enforce those rights. Mother acknowledged this was true, as she had

been unable to afford to pay an attorney. In closing, Petitioners’ counsel stressed that

Mother had not sought to see the child and acknowledged that during the relevant

six months, her rights had been terminated. But he argued that the prior termination

order should not change the court’s analysis:

                    The Court of Appeals vacated the earlier decision.
             What does all that mean for [Mother]? That’s more time.
             It’s more time for her to try to come back to court and try
             to say I’ve got a custody order. I’ve got an order that says
             I get to see my son on certain specified dates. And I want
             to do that. . . .

                   And the most telling thing in this case is she didn’t
             do anything.

      The trial court also noted that Mother had visitation rights under the custody

order. But Petitioners’ argument and the trial court’s reliance on the custody order


                                           3
                                     IN RE: D.E.M.

                                   STROUD, J., dissent

for the relevant six month period was legally incorrect. Mother did not have a custody

order or any visitation rights after 4 March 2015, when her parental rights were

terminated by the trial court’s first order, and since the new termination proceeding

was filed on 8 March 2016 before the mandate issued on this Court’s opinion in In re

D.E.M., __ N.C. App. __, 782 S.E.2d 926, 2016 WL 791272, 2016 N.C. App. LEXIS

229, she never could have had any opportunity legally to assert her rights during the

relevant time, even if she had been able to afford an attorney.

      I agree with the majority that it is appropriate for the trial court to consider a

parent’s conduct outside the relevant six months next preceding the filing of the

petition “in evaluating respondent’s credibility and intentions.” In re C.J.H., 240 N.C.

App. 489, 503, 772 S.E.2d 82, 91 (2015). But in In re C.J.H., the father was under no

legal or physical restraint or disability which could prevent him from seeing the child;

the court was evaluating his “sporadic” efforts to have contact with the child over a

period of several years, where he had made a few attempts during the relevant six

month period. Id. at 500-03, 772 S.E.2d at 90-91. The law does not support relying

solely upon a time period prior to the six months preceding the filing of the petition

for a finding of abandonment. Efforts to see a child outside of the relevant six-month

period were considered only to evaluate the “credibility and intentions” of the parent

during the six month period. Events outside the relevant six month period cannot be

the sole basis for the termination, where the parent was legally not a parent and had

no rights to assert during the relevant time. I would therefore reverse the trial court’s


                                           4
                                      IN RE: D.E.M.

                                    STROUD, J., dissent

determination that Mother willfully abandoned the child under N.C. Gen. Stat. § 7B-

1111(a)(7).

      II. Failure to pay child support

      The other ground the trial court relied upon to terminate Mother’s right was

failure to pay any child support under N.C. Gen. Stat. § 7B-1111(a)(4). Although a

child support order is not necessary for the trial court to terminate a parent’s rights

under N.C. Gen. Stat. § 7B-1111(a)(3) (2015), when a child “has been placed in the

custody of a county department of social services, a licensed child-placing agency, a

child-caring institution, or a foster home,” a child support order is necessary in this

situation, where the child was in the legal custody of Petitioners, his grandparents.

The trial court relied here upon N.C. Gen. Stat. § 7B-1111(a)(4), which allows

termination of parental rights when:

              One parent has been awarded custody of the juvenile by
              judicial decree or has custody by agreement of the parents,
              and the other parent whose parental rights are sought to
              be terminated has for a period of one year or more next
              preceding the filing of the petition or motion willfully failed
              without justification to pay for the care, support, and
              education of the juvenile, as required by said decree or
              custody agreement.

(Emphasis added)

      First, it is not clear that subsection (4) would apply here since neither parent

was awarded custody of the child; the grandparents were awarded custody. But even

if this subsection does apply to a case in which a non-parent has custody, it is



                                            5
                                           IN RE: D.E.M.

                                         STROUD, J., dissent

undisputed that no child support order was ever entered. Petitioners testified that

they had included a claim for child support in the custody complaint but

acknowledged that no order was ever entered on child support.4 The trial court erred

in terminating Mother’s parental rights on this basis.

       These were the only two bases for termination of parental rights the trial court

found, and considering the evidence before the court, that is not surprising. The other

unusual thing about this case is that the record does not reveal that Mother -- or

Father, although he did not appeal -- is unfit as a parent in any way. Mother and

Father, though never married, had been living together since January 2015 and

continued to do so at the time of the hearing in September 2016. Mother’s child from

a prior relationship and their youngest child, D.E.M.’s full brother, live with them.

She testified regarding the medical care she provided for both children and her older

child’s education. Although Mother had some periods of instability in relation to her

residence several years ago, at the time of the termination hearing, she and Father

shared a home and there was no evidence to indicate it is not suitable for children.

Both parents were employed.               Mother had a driver’s license, insurance, and

transportation. The only evidence of domestic violence between the parents was the

incident in May 2013 which led to Petitioners’ assumption of custody of D.E.M.

Mother testified that they now “get along better than we’ve ever gotten along.”


       4 If Petitioners had pursued entry of an order for child support in the Chapter 50 case, it would
have imposed an obligation on Father -- their son -- as well as Mother. The evidence showed that
Petitioners also allowed Father to see D.E.M., although he did so infrequently.

                                                   6
                                    IN RE: D.E.M.

                                  STROUD, J., dissent

Petitioner Grandmother had suspicions of drug use by Mother and Father back in

2013; Mother had submitted to three drug tests under an order in the custody case

and passed all three. There was no evidence of any suspicion of drug use since 2013.

All of this evidence was uncontroverted.

      I agree that there were other methods Mother could have, and should have,

used to enforce her rights to D.E.M. since 2014.         Those methods all require

representation by counsel, which Mother could not afford. She could have used other

methods to contact Petitioners to seek to exercise her visitation -- when the custody

order was still in effect, at least.   The trial court evaluated her “excuses” as

unpersuasive, and that is the role of the trial court. But because Mother had no legal

rights during the relevant six-month period, as a matter of law, her rights cannot be

terminated based upon her failure to assert them during that time.

      Since I would therefore reverse the trial court’s order adjudicating the

existence of grounds to terminate Mother’s parental rights, I dissent.




                                           7